Title: To Alexander Hamilton from Jeremiah Olney, 18 April 1793
From: Olney, Jeremiah
To: Hamilton, Alexander


Custom HouseDistrict of Providence 18th April 1793.
Sir
I have been honored with your Letter of 2nd. Instant on the Subject of Exportation permits; from the Tenor of which it appears, that your construction of the law is similar to mine; and that the want of more full information has led you to conceive my practice to be erroneous. To form, therefore, a right judgement of the Case, it is Necessary you should know, that for lading of Merchandize (other than Fish and provisions) for Exportation never more than one permit is given, because the whole are always contained in one Notice; but the practice in this district is very different in regard to Fish and Provisions: The Merchant rarely has by him the whole Quantity of those articles which he means to Export in any one vessel; but wishing to forward the Lading, without waiting for the arrival of, or an opportunity to purchase, the remainder, he applies at the Office, notices the Quantity on hand, and demands A permit to take it on Board; I then “cause an Inspection to be had, and if the Number of Barrels of each corresponds with the Notice, the Permit is granted and they are seen on Board by an Inspector.” In a few days perhaps, or, which is as common, a Fortnight, the exporter obtains another Quantity, again applies, gives notice thereof, and, after the same precaution is taken as before, another Permit is granted. Tho’ this in a very few instances has been repeated from Three to six times in Loading one Vessel, yet Twice is scarcely every exceeded. This practice appears to me to be perfectly Consistant with the Law, and I think agrees with your conception of it, for “only one permit is granted for one notice given by one Exporter, whether an Individual or a Copartnership.” If however, either, by a modification of the Law, or Instructions from the Treasury, I could be warranted in adopting a mode more convenient and less expensive to the Exporter, believe me, Sir, I would do it with Pleasure.
I have the Honor to be &c.
Jereh. Olney Collr.
Alexander Hamilton Esqr.Secretary of the Treasury
